       Case 2:21-cv-03709-AS Document 4 Filed 04/30/21 Page 1 of 4 Page ID #:17




1    TRACY L. WILKISON
     Acting United States Attorney
2
     BRANDON D. FOX
3    Assistant United States Attorney
     Chief, Criminal Division
4
     STEVEN R. WELK
5    Assistant United States Attorney
     Chief, Asset Forfeiture Section
6
     KATHARINE SCHONBACHLER
7    Assistant United States Attorney
     Asset Forfeiture Section
8
     California Bar No. 222875
9          Federal Courthouse, 14th Floor
10         312 North Spring Street
           Los Angeles, California 90012
11         Telephone: (213) 894-3172
12         Facsimile: (213) 894-0142
           E-mail: Katie.Schonbachler@usdoj.gov
13
     Attorneys for Plaintiff
14   United States of America
15                            UNITED STATES DISTRICT COURT
16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                                   WESTERN DIVISION
18
     UNITED STATES OF AMERICA,                    No. 2:21-cv-03709
19
                 Plaintiff,                       EX PARTE APPLICATION FOR ORDER
20                                                APPOINTING THE DEPARTMENT OF
                        v.
21                                                HOMELAND SECURITY – U.S.
     ONE ANTIQUE ROMAN STATUE,                    CUSTOMS AND BORDER
22                                                PROTECTION AS SUBSTITUTE
                 Defendant.                       CUSTODIAN IN PLACE OF THE U.S.
23                                                MARSHALS SERVICE;
                                                  MEMORANDUM OF POINTS AND
24                                                AUTHORITIES
25
26
           Pursuant to Supplemental Rule E(4)(b) of the Supplemental Rules for Certain
27
     Admiralty and Maritime Claims and Local Rule E.14(a) of the Rules for Admiralty and
28
     Maritime Claims, Plaintiff United States of America hereby respectfully applies for an
       Case 2:21-cv-03709-AS Document 4 Filed 04/30/21 Page 2 of 4 Page ID #:18




1    order appointing the Department of Homeland Security – U.S. Customs and Border
2    Protection as the substitute custodian of the defendant One Antique Roman Statue
3    (“defendant”), in place of the United States Marshals Service. This application is based
4    on the attached Memorandum of Points and Authorities and the pleadings and file in this
5    case.
6
      Dated: April 30, 2021                   Respectfully submitted,
7
8                                             TRACY L. WILKISON
                                              Acting United States Attorney
9
                                              BRANDON D. FOX
10                                            Assistant United States Attorney
                                              Chief, Criminal Division
11
                                              STEVEN R. WELK
12                                            Assistant United States Attorney
                                              Chief, Asset Forfeiture Section
13
14
                                                              /s/
15                                            KATHARINE SCHONBACHLER
                                              Assistant United States Attorney
16
17                                            Attorneys for Plaintiff
                                              United States of America
18
19
20
21
22
23
24
25
26
27
28
                                                 2
       Case 2:21-cv-03709-AS Document 4 Filed 04/30/21 Page 3 of 4 Page ID #:19




1                       MEMORANDUM OF POINTS AND AUTHORITIES
2          Plaintiff United States of America ("plaintiff" or the "government") seeks an order
3    appointing the Department of Homeland Security – U.S. Customs and Border Protection
4    ("CBP") as the substitute custodian in place of the United States Marshals Service
5    ("USMS").
6          The execution of process and custody of property in civil in rem forfeiture matters
7    is governed by Rule G(3) of the Supplemental Rules for Admiralty or Maritime Claims
8    and Asset Forfeiture Actions, and also by Supplement Rule E(4) (to the extent an issue is
9    not addressed by Rule G). Supplemental Rule G(1). Upon the filing of a complaint
10   against property in the government’s custody, the clerk of the court must issue an arrest
11   warrant. Supplemental Rule G(3)(b)(I). Ordinarily, the USMS has management, and
12   disposal of seized assets for forfeitures enforced by Department of Justice (“DOJ”)
13   agencies (and certain others). However, Supplemental Rule G permits persons other
14   than USMS to execute process where appropriate. Specifically, “[t]he warrant and any
15   supplemental process must be delivered to a person or organization authorized to execute
16   it, who may be: (A) a marshal or any other United States officer or employee . . . or (C)
17   “someone specially appointed by the court for that purpose.” Supplemental Rule
18   G(3)(c)(i)(A) and (C)(emphasis added).
19         Custody of property in an in rem case is governed by Supplemental Rule E(4).
20   The appointment of a substitute custodian is a practice contemplated by the Rule and by
21   its complementary Local Rule. Supplemental Rule E(4)(b) (“If tangible property is to be
22   attached or arrested, the marshal or other person or organization having the warrant shall
23   take it into the marshal’s possession for safe custody.”); Local Admiralty Rule E.14(a)
24   (“When . . . property is brought into the Marshal's custody by arrest or attachment, the
25   Marshal shall arrange for adequate safekeeping . . . . A substitute custodian in place of
26   the Marshal may be appointed by order of the Court.”).
27         In cases brought by non-DOJ agencies such as this matter, the USMS’s process
28   and custody duties are handled by others as “substitute custodian” for USMS.
                                                  3
       Case 2:21-cv-03709-AS Document 4 Filed 04/30/21 Page 4 of 4 Page ID #:20




1    See Asset Forfeiture Policy Manual (2019), Ch. 3, Sec. IV(A) (available at
2    https://www.justice.gov/criminal-afmls/file/839521/download); Scotiabank de Puerto
3    Rico v. M/V Atuti, 326 F. Supp. 2d 282, 284 (D. Puerto Rico 2004) (“A substitute
4    custodian is held to the same standard of care as the U.S. Marshals, which is essentially a
5    reasonable standard of care.”). Here, the seizing and investigating agency is CBP, which
6    is within the Department of Homeland Security. Accordingly, the USMS is not the
7    proper custodian of the defendants, and CBP should be appointed to be the custodian and
8    to execute process.
9          For these reasons, the government respectfully requests that the Court appoint
10   CBP as the substitute custodian in place of the USMS.
11
      Dated: April 30, 2021                    Respectfully submitted,
12
13                                             TRACY L. WILKISON
                                               Acting United States Attorney
14
                                               BRANDON D. FOX
15                                             Assistant United States Attorney
                                               Chief, Criminal Division
16                                             STEVEN R. WELK
17                                             Assistant United States Attorney
                                               Chief, Asset Forfeiture Section
18
19                                                          /s/
20                                             KATHARINE SCHONBACHLER
                                               Assistant United States Attorney
21
22                                             Attorneys for Plaintiff
                                               United States of America
23
24
25
26
27
28
                                                 4
